      Case 2:20-cr-00379-PA Document 12 Filed 08/27/20 Page 1 of 8 Page ID #:38


                                                                8/27/2020
 1
                                                                     DD

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                             October 2019 Grand Jury

11   UNITED STATES OF AMERICA,               CR    2:20-cr-00379-PA
12             Plaintiff,                    I N D I C T M E N T

13             v.                            [21 U.S.C. §§ 841(a)(1),
                                             (b)(1)(B)(vi), (b)(1)(B)(viii),
14   HOVANES SUNGULYAN,                      (b)(1)(C): Distribution and
                                             Possession with Intent to
15             Defendant.                    Distribute Controlled Substances;
                                             18 U.S.C. § 924(c)(1)(A)(i):
16                                           Carrying Firearms During and in
                                             Relation to, and Possession of
17                                           Firearms in Furtherance of, Drug
                                             Trafficking Crimes; 21 U.S.C.
18                                           § 853, 18 U.S.C. § 924, and 28
                                             U.S.C. § 2461(c): Criminal
19                                           Forfeiture]
20

21        The Grand Jury charges:
22                                     COUNT ONE
23                      [21 U.S.C. §§ 841(a)(1), (b)(1)(C)]
24        On or about June 30, 2020, in Los Angeles County, within the
25   Central District of California, defendant HOVANES SUNGULYAN knowingly
26   and intentionally distributed N-phenyl-N-[1-(2-phenylethyl)-4-
27   piperidnyl] propanamide (“fentanyl”), a Schedule II narcotic drug
28   controlled substance.
      Case 2:20-cr-00379-PA Document 12 Filed 08/27/20 Page 2 of 8 Page ID #:39



 1                                     COUNT TWO

 2                    [21 U.S.C. §§ 841(a)(1), (b)(1)(B)(vi)]

 3        On or about August 13, 2020, in Los Angeles County, within the

 4   Central District of California, defendant HOVANES SUNGULYAN knowingly

 5   and intentionally possessed with intent to distribute at least 40

 6   grams, that is, approximately 267.05 grams, of a mixture and

 7   substance containing a detectable amount of N-phenyl-N-[1-(2-

 8   phenylethyl)-4-piperidnyl] propanamide (“fentanyl”), a Schedule II

 9   narcotic drug controlled substance.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
      Case 2:20-cr-00379-PA Document 12 Filed 08/27/20 Page 3 of 8 Page ID #:40



 1                                    COUNT THREE

 2                   [21 U.S.C. §§ 841(a)(1), (b)(1)(B)(viii)]

 3        On or about August 13, 2020, in Los Angeles County, within the

 4   Central District of California, defendant HOVANES SUNGULYAN knowingly

 5   and intentionally possessed with intent to distribute at least 5

 6   grams, that is, approximately 7 grams, of methamphetamine, a Schedule

 7   II controlled substance.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            3
      Case 2:20-cr-00379-PA Document 12 Filed 08/27/20 Page 4 of 8 Page ID #:41



 1                                     COUNT FOUR

 2                          [18 U.S.C. § 924(c)(1)(A)(i)]

 3        On or about August 13, 2020, in Los Angeles County, within the

 4   Central District of California, defendant HOVANES SUNGULYAN knowingly

 5   carried a firearm, namely, a Sig Sauer SP 2340 .40 caliber pistol,

 6   with an obliterated serial number, during and in relation to, and

 7   knowingly possessed firearms, namely,

 8        (1) a Sig Sauer SP 2340 .40 caliber pistol, with an obliterated

 9   serial number;

10        (2) a Rock Island Armory M1911A .380 caliber pistol, bearing

11   serial number RIA2120138;

12        (3) a Glock 22 .40 caliber pistol, bearing serial number NVZ020;

13        (4) a Rock Island Armory M1911A1 FS-TACT 2011 .45 caliber

14   pistol, bearing serial number RIA1615839; and

15        (5) a Glock 22 .40 caliber pistol, bearing serial number NML922,

16   in furtherance of, drug trafficking crimes, namely, possession with

17   intent to distribute N-phenyl-N-[1-(2-phenylethyl)-4-piperidnyl]

18   propanamide (“fentanyl”), in violation of Title 21, United States

19   Code, Sections 841(a)(1), (b)(1)(B)(vi), as charged in Count Two of

20   this Indictment, and possession with intent to distribute

21   methamphetamine, in violation of Title 21, United States Code,

22   Sections 841(a)(1), (b)(1)(B)(viii), as charged in Count Three of

23   this Indictment.

24

25

26

27

28

                                            4
      Case 2:20-cr-00379-PA Document 12 Filed 08/27/20 Page 5 of 8 Page ID #:42



 1                             FORFEITURE ALLEGATION ONE

 2             [21 U.S.C. § 853; 18 U.S.C. § 924; 28 U.S.C. § 2461(c)]

 3        1.     Pursuant to Rule 32.2(a) of the Federal Rules of Criminal

 4   Procedure, notice is hereby given that the United States of America

 5   will seek forfeiture as part of any sentence, pursuant to Title 21,

 6   United States Code, Section 853, Title 18, United States Code,

 7   Section 924, and Title 28, United States Code, Section 2461(c), in

 8   the event of the defendant’s conviction of the offenses set forth in

 9   any of Counts One through Three of this Indictment.

10        2.     The defendant, if so convicted, shall forfeit to the United

11   States of America the following:

12               (a)   All right, title and interest in any and all property,

13   real or personal, constituting or derived from, any proceeds which

14   the defendant obtained, directly or indirectly, from any such

15   offense;

16               (b)   All right, title and interest in any and all property,

17   real or personal, used, or intended to be used, in any manner or

18   part, to commit, or to facilitate the commission of any such offense;

19               (c)   All right, title, and interest in any firearm or

20   ammunition involved in or used in any such offense, including but not

21   limited to the following:

22                     i.    One Sig Sauer SP 2340 .40 caliber pistol, with an

23   obliterated serial number;

24                     ii.   One Rock Island Armory M1911A .380 caliber

25   pistol, bearing serial number RIA2120138;

26                     iii. One Glock 22 .40 caliber pistol, bearing serial

27   number NVZ020;

28

                                            5
      Case 2:20-cr-00379-PA Document 12 Filed 08/27/20 Page 6 of 8 Page ID #:43



 1                   iv.   One Rock Island Armory M1911A1 FS-TACT 2011 .45

 2   caliber pistol, bearing serial number RIA1615839;

 3                   v.    One Glock 22 .40 caliber pistol, bearing serial

 4   number NML922; and

 5             (c)   To the extent such property is not available for

 6   forfeiture, a sum of money equal to the total value of the property

 7   described in subparagraphs (a), (b), and (c).

 8        3.   Pursuant to Title 21, United States Code, Section 853(p),

 9   and as incorporated by Title 28, United States Code, Section 2461(c),

10   the defendant, if so convicted, shall forfeit substitute property if,

11   by any act or omission of the defendant, the property described in

12   the preceding paragraph, or any portion thereof: (a) cannot be

13   located upon the exercise of due diligence; (b) has been transferred,

14   sold to, or deposited with a third party; (c) has been placed beyond

15   the jurisdiction of the court; (d) has been substantially diminished

16   in value; or (e) has been commingled with other property that cannot

17   be divided without difficulty.

18

19

20

21

22

23

24

25

26

27

28

                                            6
      Case 2:20-cr-00379-PA Document 12 Filed 08/27/20 Page 7 of 8 Page ID #:44



 1                            FORFEITURE ALLEGATION TWO

 2               [18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c)]

 3        1.   Pursuant to Rule 32.2 of the Federal Rules of Criminal

 4   Procedure, notice is hereby given that the United States of America

 5   will seek forfeiture as part of any sentence, pursuant to Title 18,

 6   United States Code, Section 924(d)(1), and Title 28, United States

 7   Code, Section 2461(c), in the event of the defendant’s conviction of

 8   the offense set forth in Count Four of this Indictment.

 9        2.   The defendant, if so convicted, shall forfeit to the United

10   States of America the following:

11             (a)    All right, title, and interest in any firearm or

12   ammunition involved in or used in such offense, including but not

13   limited to the following:

14                    i.    One Sig Sauer SP 2340 .40 caliber pistol, with an

15   obliterated serial number;

16                    ii.   One Rock Island Armory M1911A .380 caliber

17   pistol, bearing serial number RIA2120138;

18                    iii. One Glock 22 .40 caliber pistol, bearing serial

19   number NVZ020;

20                    iv.   One Rock Island Armory M1911A1 FS-TACT 2011 .45

21   caliber pistol, bearing serial number RIA1615839;

22                    v.    One Glock 22 .40 caliber pistol, bearing serial

23   number NML922; and

24             (b)    To the extent such property is not available for

25   forfeiture, a sum of money equal to the total value of the property

26   described in subparagraph (a).

27        3.   Pursuant to Title 21, United States Code, Section 853(p),

28   as incorporated by Title 28, United States Code, Section 2461(c), the

                                            7
      Case 2:20-cr-00379-PA Document 12 Filed 08/27/20 Page 8 of 8 Page ID #:45



 1   defendant, if so convicted, shall forfeit substitute property, up to

 2   the value of the property described in the preceding paragraph if, as

 3   the result of any act or omission of the defendant, the property

 4   described in the preceding paragraph or any portion thereof (a)

 5   cannot be located upon the exercise of due diligence; (b) has been

 6   transferred, sold to, or deposited with a third party; (c) has been

 7   placed beyond the jurisdiction of the court; (d) has been

 8   substantially diminished in value; or (e) has been commingled with

 9   other property that cannot be divided without difficulty.

10                                              A TRUE BILL
11

12
                                                       /S/
13                                              Foreperson

14   NICOLA T. HANNA
     United States Attorney
15
     BRANDON D. FOX
16   Assistant United States Attorney
     Chief, Criminal Division
17

18

19   SCOTT M. GARRINGER
     Assistant United States Attorney
20   Deputy Chief, Criminal Division

21   JOSHUA O. MAUSNER
     Assistant United States Attorney
22   Acting Deputy Chief,
     General Crimes Section
23
     JASON C. PANG
24   Assistant United States Attorney
     General Crimes Section
25

26

27

28

                                            8
